Case 1:19-cv-12320-DJC Document 34-2 Filed 07/17/20 Page 1 of 17




                                       EXHIBIT II




                                                          A3093\306083941.v1
Case 1:19-cv-12320-DJC Document 34-2 Filed 07/17/20 Page 2 of 17
Case 1:19-cv-12320-DJC Document 34-2 Filed 07/17/20 Page 3 of 17
Case 1:19-cv-12320-DJC Document 34-2 Filed 07/17/20 Page 4 of 17
Case 1:19-cv-12320-DJC Document 34-2 Filed 07/17/20 Page 5 of 17
Case 1:19-cv-12320-DJC Document 34-2 Filed 07/17/20 Page 6 of 17
Case 1:19-cv-12320-DJC Document 34-2 Filed 07/17/20 Page 7 of 17
Case 1:19-cv-12320-DJC Document 34-2 Filed 07/17/20 Page 8 of 17
Case 1:19-cv-12320-DJC Document 34-2 Filed 07/17/20 Page 9 of 17
Case 1:19-cv-12320-DJC Document 34-2 Filed 07/17/20 Page 10 of 17
Case 1:19-cv-12320-DJC Document 34-2 Filed 07/17/20 Page 11 of 17
Case 1:19-cv-12320-DJC Document 34-2 Filed 07/17/20 Page 12 of 17
Case 1:19-cv-12320-DJC Document 34-2 Filed 07/17/20 Page 13 of 17
Case 1:19-cv-12320-DJC Document 34-2 Filed 07/17/20 Page 14 of 17
Case 1:19-cv-12320-DJC Document 34-2 Filed 07/17/20 Page 15 of 17
Case 1:19-cv-12320-DJC Document 34-2 Filed 07/17/20 Page 16 of 17
Case 1:19-cv-12320-DJC Document 34-2 Filed 07/17/20 Page 17 of 17
